EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with H. Quinn on 3/11/21.

The application has been amended as follows: 
Claim 1:  A system for manipulating equipment in a subsea well 
a subsea pump which is connected to the well interior through at least one of a main bore and an annulus bore of mounted over the well interior to thereby define a closed system with the well interior which is suitable for pressure and flow regulation for operation of the equipment; 
a fluid source for supplying a fluid to the subsea pump; 
wherein in one mode of operation the subsea pump regulates at least one of a flow and a pressure of the fluid through at least one of the main bore and the annulus bore of the X-mas tree to thereby operate the equipment in the well interior; 
a safety control system for controlling shut down of a valve arrangement for the well, the valve arrangement being located subsea, and the safety control system being located subsea and comprising a control unit and an actuation unit for local control and operation of the valve arrangement; 

a plurality of sensors which are configured to measure a number of parameters of the fluid and to transmit signals representative of the parameters to the control unit, wherein the control unit is configured such that when at least one parameter deviates from an allowable value, the control unit activates the actuation unit to close the valve arrangement.
Claim 14:  A method for manipulating equipment in a subsea well 
providing a pump subsea proximate to the well and a fluid source for supplying fluid to the pump; 
establishing a fluid connection for fluid flow between the pump and the well interior through at least one of a main bore and an annulus bore of a X-mas tree mounted over the well interior to thereby define a closed system with the well interior which is suitable for pressure and flow regulation for operation of the equipment; 
operating the pump to regulate at least one of a flow and a pressure of the fluid through at least one of the main bore and the annulus bore of the X-mas tree to thereby control the operation of the equipment in the well interior; 
providing a temporary safety control system at a subsea location, the safety control system comprising a control unit and an actuation unit for locally controlling and operating a valve arrangement which is positioned subsea; 

providing the control unit with signals representing measured parameters of the fluid, and when at least one parameter deviates from an allowable value, operating the actuation unit to close the valve arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/               Examiner, Art Unit 3679                                                                                                                                                                                        

/Matthew Troutman/               Supervisory Patent Examiner, Art Unit 3679